DETAILED ACTION
Pending Claims
Claims 1-13 and 15-23 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 15-23 are objected to because of the following informalities: 
Regarding claims 13 and 15-17, for improved clarity, claim 13 should state: a second, inner, material enclosed within the one or more envelopes of the first material and surrounded by the first material.  Claims 15-17 are objected to because they are dependent from claim 13.
Regarding claims 18-23, for improved clarity, claim 18 should be reworded to state: (18) a process for producing [[a]] the kneadable adhesive sealant composition of claim 1, comprising: providing [[a]] the first material the second material .
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim further limits claim 1 with: (10) wherein the curing agent comprises a polymercaptan amine curing agent.  The scope of “polymercaptan amine” is unclear because polymercaptans and amines are distinct species of curing agents for epoxy resins.  Specifically, it is unclear if “polymercaptan amine” means: a polymercaptan or amine curing agent, a polymercaptan and amine curing agent, or a polymercaptan curing agent that also has an amine group present in the molecule.  For the purpose of the prior art search, “polymercaptan amine” has been interpreted to mean: a polymercaptan or amine curing agent.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Flint (US RE30,843 or US Pat. No. 3,837,981).  Note: all citations of Flint are directed to the equivalent US Reissue document.
Claims 1-3, 6-10, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Flint (US RE30,843 or US Pat. No. 3,837,981).  Note: all citations of Flint are directed to the equivalent US Reissue document.

Regarding claim 1-3, 6, 8-10, 13, and 15, Flint discloses: (1) a kneadable adhesive sealant composition (Abstract; column 1, lines 30-45; column 5, lines 24-41), comprising: 
a first, outer, longitudinal portion of a first material (Figure 4); and 
a second, inner, longitudinal portion of a second material (Figure 4); 
wherein the first material comprises an uncured reactive polymer or resin composition (Figure 4; see also column 1, line 65 through column 2, line 19) and the second material comprises a curing agent capable of curing the uncured reactive polymer or resin composition (Figure 4; see also column 2, lines 20-34); and wherein, on kneading the composition to form a substantially homogenous mixture, the first and second materials react to cure the polymer or resin composition, and thereby form an adhesive sealant (Abstract; column 1, lines 63-65);
(2) wherein the curing agent is present in an amount sufficient to cure from about 50 to about 150 % of the uncured reactive polymer or resin composition (column 3, line 67 through column 4, line 6);
(3) wherein the longitudinal portion of the first material and/or the second material have a circular, elliptical, rectangular or square cross-section (Figure 4: see rectangular);
(6) wherein the kneadable adhesive sealant composition is provided as a tape (column 1, lines 42-45);
(8) wherein the kneadable adhesive sealant composition is surrounded by a protective coating, casing or film (column 5, lines 20-23: see “packaged”);
(9) wherein the uncured reactive polymer or resin composition comprises an uncured epoxy resin (Figure 4; see also column 1, line 65 through column 2, line 19);
(10) wherein the curing agent comprises a polymercaptan or amine curing agent (Figure 4; see also column 2, lines 20-34);
(13) a kneadable adhesive sealant composition (Abstract; column 1, lines 30-45; column 5, lines 24-41), comprising: 
one or more, outer, portions of a first material (Figure 4); and 
a second, inner, material (Figure 4); 
wherein the first material comprises an uncured reactive polymer or resin composition (Figure 4; see also column 1, line 65 through column 2, line 19) and the second material comprises a curing agent capable of curing the uncured reactive polymer or resin composition (Figure 4; see also column 2, lines 20-34); and wherein, on kneading the composition to form a substantially homogenous mixture, the first and second materials react to cure the polymer or resin composition, and thereby form an adhesive sealant (Abstract; column 1, lines 63-65); and
(15) wherein the kneadable adhesive sealant composition is provided as a tape (column 1, lines 42-45).
Flint fails to explicitly disclose: (1) wherein the first longitudinal portion substantially surrounds the second longitudinal portion along the length of the second longitudinal portion; and (13) a second, inner, material enclosed within one or more envelopes of the first material and surrounded by the first material.  However, the structure represented by Figure 4 appears to be sufficiently specific to satisfy these relationships.  This structure is used “when one of the materials making up the band of the tape is not stable on contact with air or does not have sufficient cohesiveness to be self-supporting,” (see column 3, lines 17-26).  At the very least, the structure of Figure 4 would have obviously satisfied the instantly claimed relationships.
Therefore if not anticipated by Flint, the structure represented by Figure 4 of Flint would have obviously satisfied the instantly claimed relationships because: this structure of Flint is used “when one of the materials making up the band of the tape is not stable on contact with air or does not have sufficient cohesiveness to be self-supporting”.
Regarding claim 7, Flint fails to explicitly disclose: (7) wherein the kneadable adhesive sealant composition is provided as a stick.  However, the “tape” form of Flint could have also been considered “a stick”.  Furthermore, it has been found that changes in shape of an article are prima facie obvious – see MPEP 2144.04 IV. B.
Therefore if not anticipated by Flint, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adhesive sealant of Flint in the form of “a stick” because: it has been found that changes in shape of an article are prima facie obvious.

Claim Rejections - 35 USC § 103
Claims 11, 12, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flint (US RE30,843 or US Pat. No. 3,837,981).  Note: all citations of Flint are directed to the equivalent US Reissue document.
Regarding claims 11 and 12, the teachings of Flint as set forth above and incorporated herein.  Flint fails to explicitly disclose: (11) wherein one or more lateral creases or scores (optionally perforated) are provided along the length of the kneadable adhesive sealant composition to divide the kneadable adhesive sealant composition into two or more segments; (12) wherein: August 28, 2020 a) the creases or scores are regularly spaced such that each segment has substantially the same shape; or b) the creases or scores are irregularly spaced such that more than one shape of segment is present.  However, the skilled artisan would have expected these segments to obviously occur when preparing the tape of Flint for use (see column 5, lines 24-27).  Furthermore, it has been found that changes in shape of an article are prima facie obvious – see MPEP 2144.04 IV. B.
Therefore, the skilled artisan would have expected the instantly claimed tape segments to obviously occur when preparing the tape of Flint for use.  Furthermore, it has been found that changes in shape of an article are prima facie obvious.
Regarding claims 16 and 17, the teachings of Flint are as set forth above and incorporated herein.  Flint fails to disclose: (16) wherein the composition comprises two or more, outer, envelopes of the first material; (17) wherein: a) each envelope has substantially the same shape; or b) more than one shape of envelope is present.  However, it has been found that the duplication of parts is prima facie obvious – see MPEP 2144.04 VI. B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed additional envelope(s) in the adhesive sealant of Flint because: it has been found that the duplication of parts is prima facie obvious.
Regarding claims 18-22, the teachings of Flint are as set forth above and incorporated herein.  Flint does not explicitly detail the process associated with the structure represented by Figure 4.  Accordingly, Flint fails to explicitly disclose: (18) a process for producing the kneadable adhesive sealant composition, comprising: providing the first material and the second material; and co-extruding the first and second materials to form the kneadable adhesive sealant composition; (19) wherein the first and second materials are co-extruded using a screw extruder; (20) where the process further comprises the step of covering the extruded kneadable adhesive sealant composition with a protective coating, casing or film; (21) wherein the first and second materials are co-extruded through a die having a rectangular cross-section to form a kneadable adhesive sealant composition provided as a tape; and (22) further comprising the step of flattening the kneadable adhesive sealant composition to form a tape.  However, this co-extrusion technique is used in the production of the other forms of his adhesive sealant (see column 4, line 47 through column 5, line 11).  Accordingly, this suggests that this co-extrusion technique is also suitable for the production of the structure represented by Figure 4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the adhesive sealant of Flint with the instantly claimed process because: (a) Flint does not explicitly detail the process associated with the structure represented by Figure 4; (b) the instantly claimed co-extrusion technique is used in the production of the other forms of his adhesive sealant; and (c) this suggests that this co-extrusion technique is also suitable for the production of the structure represented by Figure 4.
Regarding claim 23, the teachings of Flint are as set forth above and incorporated herein (see analysis of claims 11  & 12) to obviously satisfy claim (23).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Flint (US RE30,843 or US Pat. No. 3,837,981) in view of Nodiff (US Pat. No. 4,160,064).  Note: all citations of Flint are directed to the equivalent US Reissue document.
Regarding claims 4 and 5, the teachings of Flint are as set forth above and incorporated herein.  He fails to explicitly disclose: (5) wherein the width of the kneadable adhesive sealant composition is about 5 mm to about 50 mm; and (4) wherein the longitudinal portion of the first material and the longitudinal portion of the second material each have a cross-section having an area of about 10 mm2 to about 500 mm2.
Nodiff discloses a similar adhesive sealant material (see Abstract).  He demonstrates that a 1” (25.4 mm) width and a 1/8” (3.175 mm) thickness are recognized in the art as suitable dimensions for this type of adhesive sealant (see column 10, lines 41-45), yielding an overall cross-sectional area of approximately 80 mm2.  These dimensions obviously satisfy the instantly claimed width and obviously embrace the instantly claimed individual cross-sectional areas.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the adhesive sealant of Flint with the instantly claimed dimensions because: (a) Nodiff discloses a similar adhesive sealant material; (b) Nodiff demonstrates that a 1” (25.4 mm) width and a 1/8” (3.175 mm) thickness are recognized in the art as suitable dimensions for this type of adhesive sealant, yielding an overall cross-sectional area of approximately 80 mm2; (c) these dimensions obviously satisfy the instantly claimed width; and (d) these dimensions obviously embrace the instantly claimed individual cross-sectional areas.

Claims 1-3, 6-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flint (US RE30,843 or US Pat. No. 3,837,981) in view of Flint (GB 2097401 A).  Note: all citations of Flint are directed to the equivalent US Reissue document.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Flint (US RE30,843 or US Pat. No. 3,837,981) in view of Nodiff (US Pat. No. 4,160,064) and Flint (GB 2097401 A).  Note: all citations of Flint are directed to the equivalent US Reissue document.
Regarding claims 1-13 and 15-23, the teachings of Flint and the combined teachings of {Flint and Nodiff} are as set forth above and incorporated herein.  The teachings of Flint (GB) further support the notion that the structure represented by Figure 4 of Flint satisfies the instantly claimed substantially surrounds relationship of claims (1-12 & 18-23) and the instantly claimed envelope relationship of claims (13 & 15-17) (see Figures 2-5; page 2, line 126 through page 3, line 36).

International Search Report
The international search report cited two X-references.  Both references have been considered, and one has been applied as a supporting reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Flint (US Pat. No. 3,708,379) disclose a related adhesive sealant.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 17, 2022